In re Robertson, Luther; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Tangipahoa, 21st Judicial District Court, Div. “C”, No. 43987-8-9.
The relator represents that the district court has failed to act timely on a motion to correct an illegal sentence, motion to reconsider sentence and motion for appeal he has filed on or about September 24, 1993. If relator’s representation is correct, the district court is ordered to consider and act on the motion.
CALOGERO, C.J., not on panel.